In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 17‐2402

KATHY HAYWOOD and LIA HOLT, on
behalf of themselves and all others
similarly situated,
                                             Plaintiffs‐Appellants,

                                v.


MASSAGE ENVY FRANCHISING, LLC,
                                              Defendant‐Appellee.


        Appeal from the United States District Court for the 
                     Southern District of Illinois.
      No. 3:16‐cv‐01087‐DRH‐SCW — David R. Herndon, Judge. 



    ARGUED FEBRUARY 7, 2018 — DECIDED APRIL 10, 2018


   Before BAUER, ROVNER, and SYKES, Circuit Judges.
    BAUER, Circuit Judge.  Kathy Haywood and Lia Holt filed
this putative class action alleging that Massage Envy Franchis‐
ing, LLC (“Massage Envy”), committed unfair and deceptive
business practices by advertising and selling one‐hour mas‐
2                                                     No. 17‐2402

sages  but  providing  massages  that  lasted  only  50  minutes.
They  now  appeal  from  the  district  court’s  order  granting
Massage Envy’s motion to dismiss under Federal Rule of Civil
Procedure 12(b)(6) for failure to state a claim. We affirm.
                      I.  BACKGROUND
    Massage Envy is a franchisor based in Scottsdale, Arizona,
that  grants  licenses  to  independently  owned  and  operated
entities  for  use  of  its  name,  trademark,  and  standardized
business operations. Haywood is an Illinois resident and Holt
is a Missouri resident. Massage Envy has multiple franchise
locations in both states that offer massages and other related
services.
    On November 16, 2016, Haywood and Holt filed their first
amended complaint which is the subject of Massage Envy’s
motion to dismiss and this appeal. It alleges that Massage Envy
violated numerous provisions of the Illinois Consumer Fraud
and Deceptive Business Practices Act (“ICFA”), 815 ILCS 505/1
et  seq.,  and  the  Missouri  Merchandising  Practices  Act
(“MMPA”), Mo. Rev. Stat. § 407.010 et seq., when it offered and
sold  “what  it  stated  were  one‐hour  massages  or  ‘massage
sessions’ that provided no more than 50 minutes of massage
time.”
     Before detailing Haywood’s and Holt’s specific experiences,
the complaint explains how Massage Envy advertised massage
services on its website between May 2007 and September 2016.
It  focuses  primarily  on  the  advertisement  on  the  website’s
homepage for an “Introductory 1‐hour Massage Session*” at
the price of $50. Clicking the asterisk after the word “Session”
led  the  user  to  a  separate  web  page  that  did  not  contain
No. 17‐2402                                                        3

information about the length of a massage. However, at the
bottom of the homepage there was a link that stated “*View
pricing and promotional details.” That link led to a separate
page  with  a  number  of  disclaimers.  One  disclaimer  titled
“Session”explained that a “[s]ession includes massage or facial
and time for consultation and dressing.” The complaint alleges
that the multiple asterisks confused the average consumer and
that Massage Envy deceptively hid the disclosures where they
were “nearly impossible” to find.
    Haywood’s first encounter with Massage Envy came after
receiving an electronic gift card for $75 from her daughter via
email. The email provided instructions for downloading the
gift card and scheduling an appointment. The complaint notes
that “[a] line buried  in  fine print at the bottom of the email
stated,  ‘Session  includes  massage  or  facial  and  time  for
consultation  and  dressing.’”  Haywood  visited  the  Massage
Envy  website  and  booked  a  one‐hour  massage  session  at  a
franchise  location  in  O’Fallon,  Illinois.  She  did  not  see  a
disclaimer  either  on  the  website  or  at  the  O’Fallon  location
stating that the massage time would be less than 60 minutes.
Haywood  went  for  her  massage  on  May  11,  2016.  After
speaking  briefly  with  the  massage  therapist,  she  was  given
time to undress and then received a massage that lasted no
more than 50 minutes.
    Haywood  scheduled  another  appointment  at  the  same
location on September 8, 2016, “to verify that Massage Envy
provided  only  50  minutes’  massage  time  for  a  one‐hour
massage.” She booked a one‐hour massage session, this time
via phone, for $90. She did not see any sign or display at the
location noting that the massage time would be less than one
4                                                     No. 17‐2402

hour. She received another massage that lasted no more than
50 minutes.
    Holt’s allegations regarding her experience are less detailed
than  Haywood’s.  The  complaint  alleges  that  in  April  2012,
Holt “accessed Massage Envy’s website to research the prices
for a one‐hour massage” and learned that the nearest franchise
location  was  in  Oakville,  Missouri.  She  telephoned  that
location and made an appointment for a one‐hour massage.
Sometime during that same month, she went to the Oakville
location and received a massage that lasted no more than 50
minutes.
     On  behalf  of  Haywood  and  all  other  similarly  situated
Illinois residents, the complaint alleges counts of Affirmative
Deception, Material Omissions of Fact, and Unfair Practices in
violation  of  the  IFCA.  It  alleges  the  same  three  counts  in
violation of the MMPA on behalf of Holt and all other similarly
situated Missouri residents. Massage Envy moved to dismiss
the complaint arguing both a lack of subject matter jurisdiction
and failure to state a claim on which relief may be granted.
    On June 9, 2017, the district court granted Massage Envy’s
motion and dismissed the complaint with prejudice. The court
first  held  that  Haywood  and  Holt  had  standing,  rejecting
Massage Envy’s argument that they had not pleaded a cogniza‐
ble injury that was fairly traceable to Massage Envy. However,
when analyzing the requirements for pleading damages under
the IFCA and the MMPA, the court held that both Haywood
and Holt’s allegations failed to meet the standards set forth by
those statutes and the corresponding case law. The court also
found that Holt’s claims did not meet the heightened pleading
No. 17‐2402                                                          5

standard required under Federal Rule of Civil Procedure 9(b),
as  she  did  not  allege  a  time  or  a  place  for  the  fraudulent
conduct, nor did she state particularly how she was deceived.
Haywood and Holt timely appealed.
                        II.  DISCUSSION
    We review de novo a district court’s ruling that a complaint
fails to state a claim upon which relief may be granted under
Rule 12(b)(6). Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732,
736  (7th  Cir.  2014).  We  “may  affirm  the  district  court’s  dis‐
missal on any ground supported by the record, even if differ‐
ent from the grounds relied upon by the district court.” Slaney
v. The Intern. Amateur Athletic Fed’n, 244 F.3d 580, 597 (7th Cir.
2001). “To survive a motion to dismiss under Rule 12(b)(6), the
complaint must provide enough factual information to state a
claim to relief that is plausible on its face and raise a right to
relief  above  the  speculative  level.”  Camasta,  761  F.3d  at  736
(internal  quotation  marks  and  citation  omitted).  Because
Haywood and Holt bring their claims under different statutes,
we will analyze the sufficiency of their allegations separately.
   A. Haywood’s ICFA Claims
   We analyze ICFA claims of deception under the heightened
pleading standard of Federal Rule of Civil Procedure 9(b). Id.
Although  Haywood  brings  one  ICFA  claim  alleging  unfair
practices, that claim still sounds in fraud because it relies upon
the same baseline allegation that Massage Envy intentionally
misled  consumers  by  hiding  information  on  the  length  of
massage time. Therefore, it too is subject to Rule 9(b)’s require‐
ments.  See  id.  at  737  (holding  that  an  unfairness  claim  that
“sounds in fraud” can implicate Rule 9(b)). Rule 9(b) requires
6                                                        No. 17‐2402

the  complaint  to  “state  with  particularity  the  circumstances
constituting  fraud.”  Fed.  R.  Civ.  P.  9(b).  That  means  that  it
must specifically allege the “who, what, when, where, and how
of  the  fraud.”  Camasta,  761  F.3d  at  737  (internal  quotation
marks and citation omitted).
    To  state  a  claim  under  the  ICFA  as  a  private  party,
Haywood must plausibly allege: (1) a deceptive act or promise
by Massage Envy; (2) Massage Envy’s intent that she rely on
the  deceptive  act;  (3)  the  deceptive  act  occurred  during  a
course of conduct involving trade or commerce; and (4) actual
damage as a result of the deceptive act. Camasta, 761 F.3d at
739; see also 815 ILCS 505/10a (providing individual cause of
action  for  violation  resulting  in  “actual  damages”).  “Actual
damage”  in  this  context  means  that  Haywood  must  have
suffered  actual  pecuniary  loss.  Camasta,  716  F.3d  at  739.
Additionally, the deceptive act must have been the “but‐for”
cause of the damage. Mulligan v. QVC, Inc., 888 N.E.2d 1190,
1199 (Ill. App. Ct. 2008).
    As an initial matter, Haywood cannot obtain relief based on
her second visit to Massage Envy because after her first visit,
she cannot plausibly allege that she was deceived regarding
the length of the massage. In fact, she states in the complaint
that she booked the second massage “to verify that Massage
Envy provided only 50‐minutes’ massage time.” Because she
knew how long the massage would last, she cannot maintain
a claim based on the second visit. Oliviera v. Amoco Oil Co., 776
N.E.2d 151, 164 (Ill. 2002) (holding that those who “know the
truth”  do  not have a valid  ICFA claim).  Therefore, we need
only focus on the allegations regarding Haywood’s first visit.
No. 17‐2402                                                         7

    Much of the district court’s decision, as well as the briefing
before this court, was dedicated to a discussion of the require‐
ments for pleading damages under the ICFA. The district court
held that Haywood could not establish that she suffered an
actual pecuniary loss because she did not spend any money on
the massage, but instead used the gift card her daughter gave
her. Additionally, the court found that Haywood’s allegations
failed to establish that the value of the massage she received
was “worth less than what [she] actually paid,” citing Kim v.
Carter’s Inc., 598 F.3d 362, 365 (7th Cir. 2010). Haywood argues
that the court erred by failing to evaluate her alleged injury
under the benefit‐of‐the‐bargain rule, which only requires an
allegation that she received something less than what she was
promised.  However,  we  need  not  settle  that  debate  here
because  Haywood’s  claims  fail  for  a  different  reason  alto‐
gether.
    Even had Haywood adequately pleaded actual damages,
her  allegations  fail  to  establish  the  requisite  causation.  Al‐
though proximate cause in an IFCA claim is typically an issue
of fact, a court may determine it as a matter of law where “only
one  conclusion  is  clearly  evident.”  Mulligan,  888  N.E.2d  at
1199.  Here,  the  only  reasonable  conclusion  is  that  Massage
Envy’s  representations  regarding  the  one‐hour  massage
session were not the but‐for cause of any alleged injury. See id.
There is no allegation in the complaint that her belief about the
length of the massage caused Haywood to make the appoint‐
ment.  To  the  contrary,  the  only  reasonable  and  plausible
inference is that only the receipt of a gift card caused her to
book a massage; the alleged deceptive representations did not
influence that decision. Her failure to cite a specific deceptive
8                                                         No. 17‐2402

representation that caused her to pay for something she did
not receive is particularly problematic in light of Rule 9(b)’s
heightened  standard.  See  Camasta,  761  F.3d  at  737  (plaintiff
must plead the “how of the fraud”). She cannot, based on these
allegations, establish that Massage Envy’s alleged deception
was  the  but‐for  cause  of  her  injury,  and  her  claims  fail  as  a
result. See Mulligan, 888 N.E.2d at 1199; see also Oshana v. Coca‐
Cola  Co.,  472  F.3d  506,  513–14  (7th  Cir.  2006)  (“[A]  damages
claim under the ICFA requires that the plaintiff was deceived
in some manner and damaged by the deception.”).
    B. Holt’s MMPA Claims
    Just  as  with  Haywood’s  claims,  Holt’s  are  based  on  the
allegation that Massage Envy intentionally misrepresented the
length of their massages. Holt concedes, and we agree, that
Rule  9(b)’s  heightened  pleading  standards  apply  to  her
MMPA claims. Though the parties do not cite, and we have not
found, direct authority on this point from our cases or those of
our  sister  circuits,  we  note  that  district  courts  in  Missouri
routinely apply Rule 9(b) to MMPA claims. See, e.g., Pfitzer v.
Smith & Wesson Corp., No. 4:13‐CV‐676‐JAR, 2014 WL 636381
at *3 (E.D. Mo. Feb. 18, 2014); Khaliki v. Helzberg Diamond Shops,
Inc., No. 4:11‐CV‐00010‐NKL, 2011 WL 1326660 at *2 (W.D. Mo.
April 6, 2011); Blake v. Career Educ. Corp., No. 4:08‐CV‐00821‐
ERW, 2009 WL 140742 at *2 (E.D. Mo. Jan. 20, 2009).
   To state a claim for a deceptive practice under the MMPA,
Holt  must  allege  that  (1)  she  purchased  merchandise  from
Massage Envy; (2) the merchandise was for personal, family,
or household purposes; (3) she suffered an ascertainable loss
of money; and (4) the loss was the result of a deceptive act, as
No. 17‐2402                                                         9

defined by the statute. Ward v. West Cty. Motor Co., 403 S.W.3d
82, 84 (Mo. 2013) (en banc); Mo. Rev. Stat. §§ 407.020, 407.025. 
    The entirety of the allegations regarding Holt’s experience
with Massage Envy are contained in six sentences over four
paragraphs of the 76‐page complaint. She states that she called
the Oakville, Missouri, franchise location to make an appoint‐
ment  for  a  one‐hour  massage  after  she  “accessed  Massage
Envy’s website to research the prices for a one‐hour massage.”
When she arrived for her appointment, she received a massage
that lasted no more than 50 minutes. These bare bones allega‐
tions  fall  woefully  short  of  satisfying  the  MMPA’s  pleading
requirements,  particularly  when  they  are  subjected  to  the
heightened standards of Rule 9(b).
    Specifically, Holt completely fails to allege that a deceptive
representation  from  Massage  Envy  caused  her  to  suffer  an
ascertainable  loss  of  money.  She  does  not  state  what,  if
anything, she saw or did not see on the Massage Envy website
that led her to believe she was paying for one hour of massage
time.  In  fact,  the  allegation  that  she  “researched”  one‐hour
massage  sessions  might  infer  that  she  saw  the  disclaimer
regarding massage‐session time allocation that the complaint
freely admits was present. Regardless, stating that she visited
the website is not sufficient to claim that she saw something
that deceived her. It does not provide the what or how of the
fraud, as Rule 9(b) requires.
    It  is  also  notable  that  she  does  not  state  how  much,  if
anything, she paid for her massage. For that reason, she has
failed to plead that she suffered an ascertainable loss of money.
Moreover, as was the case for Haywood, she fails to plead any
10                                                        No. 17‐2402

causation. There is no indication that it was Massage Envy’s
deceptive advertisement that led her to book a massage at one
of its locations. Accordingly, the allegations do not support the
conclusion that Massage Envy caused her to suffer an ascer‐
tainable loss of money.
    In  sum,  Holt’s  allegations  fail  to  state  a  claim  under  the
MMPA  with  the  particularity  required  under  Rule  9(b).  For
that  reason,  the  district  court  did  not  err  in  dismissing  her
claims.
     C. Dismissal with Prejudice
   As  we  have  explained,  the  district  court  was  correct  to
grant  Massage  Envy’s  motion  to  dismiss.  Still,  we  must
determine whether it was error to dismiss the complaint with
prejudice. We review that decision for an abuse of discretion.
Gonzalez‐Koeneke v. West, 791 F.3d 801, 807 (7th Cir. 2015).
    Haywood and Holt argue that they can cure any infirmities
in their complaint by amending and fleshing out the details of
their claims. Crucially, however, they did not request leave to
amend their complaint from the district court. They contend
that their lack of an explicit request is of no consequence, citing
the  generally  liberal  approach  to  granting  leave  to  amend
under  Federal  Rule  of  Civil  Procedure  15(a)(2).  See,  e.g.,
Runnion  ex  rel.  Runnion v.  Girl Scouts of Greater Chi.  and Nw.
Ind., 786 F.3d 510, 519 (7th Cir. 2015). 
   We disagree. Nothing in Rule 15, nor in any of our cases,
suggests  that  a  district  court  must  give  leave  to  amend  a
complaint where a party does not request it or suggest to the
court  the  ways  in  which  it  might  cure  the  defects.  To  the
No. 17‐2402                                                         11

contrary, we have held that courts are within their discretion
to dismiss with prejudice where a party does not make such a
request or showing. See Indep. Tr. Corp. v. Stewart Info. Servs.
Corp., 665 F.3d 930, 943 (7th Cir. 2012); see also James  Cape &
Sons Co. v. PCC Constr. Co., 453 F.3d 396, 400–01 (7th Cir. 2006).
    Here,  in  light  of  our  analysis  above,  it  is  reasonable  to
conclude that the district court believed Haywood and Holt
would not be able to cure the problems in their complaint. See
James Cape & Sons Co., 453 F.3d at 401 (holding that dismissal
with prejudice was not an abuse of discretion where district
court “could have quite reasonably believed that an amended
complaint would suffer the same fatal flaws as the one before
it”). Without a request for leave to do so, nor any indication to
the  court  how  they  might  accomplish  that  goal,  the  district
court did not abuse its discretion in dismissing the complaint
with prejudice.
                       III.  CONCLUSION
  For  the  foregoing  reasons,  the  district  court’s  order  is
AFFIRMED.
12                                                 No. 17-2402

    SYKES, Circuit Judge, dissenting. The plaintiﬀs in this pro-
posed class action are two disappointed Massage Envy
customers who booked one-hour massages but received only
50 minutes of actual massage time. Kathy Haywood and Lia
Holt visited Massage Envy’s website before making their
appointments—Haywood at an Illinois franchise in May
2016 and Holt at a Missouri franchise in April 2012. The
website advertised a one-hour massage for $50 but concealed
the fact that the customer would receive something less than
a full hour of massage time (or so the complaint alleges). By
clicking through a complex series of ﬁne-print links, a visitor
to the website would discover that a one-hour massage
“session” actually included time for consultation, undress-
ing, and dressing. The complaint alleges that the disclaimer
was obscure, misleading, and diﬃcult to access.
    As factual support for this claim, the complaint describes
Massage Envy’s website and its representations and omis-
sions in great detail, and even includes various screenshots
to illustrate the narrative account. The plaintiﬀs seek damag-
es for deceptive advertising under the consumer-fraud
statutes in Illinois and Missouri.
    The district court dismissed the complaint under
Rule 12(b)(6) for failure to state a claim under either state’s
law. My colleagues aﬃrm that judgment, holding that
neither plaintiﬀ adequately alleged causation and that the
allegations speciﬁc to Holt do not satisfy the heightened
pleading standard for fraud claims under Rule 9(b). I disa-
gree. The majority’s decision misunderstands the causation
requirement for a damages claim under the Illinois and
Missouri consumer-fraud statutes. And Holt’s speciﬁc
allegations must be read not in isolation but together with
No. 17-2402                                                  13

the rest of the complaint. So read, her claim easily satisﬁes
Rule 9(b)’s particularity requirement.
                            * * *
    The consumer-fraud statutes in Illinois and Missouri are
materially similar. As relevant here, both statutes prohibit
false, misleading, and deceptive advertising, including “the
concealment, suppression, or omission of any material fact”
in connection with the sale or advertisement of goods or
services in trade or commerce. 815 ILL. COMP. STAT. 505/2;
MO. REV. STAT. § 407.020.1. Both statutes provide a private
remedy for damages. 815 ILL. COMP. STAT. 505/10a(a); MO.
REV. STAT. § 407.025.
    Recovery under the Illinois statute requires proof of the
following elements: (1) the defendant committed a deceptive
or unfair act; (2) in the course of trade or commerce; (3) with
intent that others rely on the deception; and (4) the plaintiﬀ
suﬀered actual damages as a result of (i.e., proximately
caused by) the deception. Siegel v. Shell Oil Co., 612 F.3d 932,
935 (7th Cir. 2010); Mulligan v. QVC, Inc., 888 N.E.2d 1190,
1195 (Ill. App. Ct. 2008). Likewise, a Missouri plaintiﬀ must
prove that he (1) purchased a good or service in trade or
commerce; “(2) for personal, family or household purposes;
and (3) suﬀered an ascertainable loss of money or property;
(4) as a result of an act declared unlawful [by the statute].”
Hope v. Nissan N. Am., Inc., 353 S.W.3d 68, 82 (Mo. Ct. App.
2011).
   The district judge found the complaint deﬁcient on the
elements of causation and damages. Taking the damages
question ﬁrst, a fraud injury (whether at common law or
under a statute) can be measured in two ways: (1) as a loss of
14                                                 No. 17-2402

the beneﬁt of the bargain or (2) as an out-of-pocket loss.
Under the beneﬁt-of-the-bargain rule, damages are assessed
by asking whether the value of what was promised (here, a
60-minute massage) is greater than the value of what was
actually received (a 50-minute massage). Under the out-of-
pocket rule, the fact ﬁnder asks whether the price paid (here,
$50) is greater than the market value of the good or service
received (a 50-minute massage).
    This case is a bit unusual because the ﬁrst method shows
an injury but the second does not. Haywood and Holt did
not receive the beneﬁt of their bargain (the promised one-
hour massage), but they do not contend that they overpaid
for a 50-minute massage.
    The district judge applied an out-of-pocket method and
dismissed the complaint for failing to adequately allege
actual damages. That was a mistake. Both Illinois and
Missouri apply the beneﬁt-of-the-bargain rule to assess
damages in statutory consumer-fraud cases. See, e.g.,
Mulligan, 888 N.E.2d at 1196 (explaining that in statutory
consumer-fraud cases, “Illinois courts have adopted the
beneﬁt-of-the-bargain rule as applied to common law fraud-
ulent misrepresentation”); Giammanco v. Giammanco,
625 N.E.2d 990, 998 (Ill. App. Ct. 1993) (explaining the
beneﬁt-of-the-bargain rule applicable in common-law fraud
cases); Murphy v. Stonewall Kitchen, LLC, 503 S.W.3d 308, 313
(Mo. Ct. App. 2016) (explaining that “ascertainable loss”
under the Missouri consumer-fraud statute is assessed
“under the beneﬁt-of-the-bargain rule, which compares the
actual value of the item to the value of the item if it had been
as represented at the time of the transaction”).
No. 17-2402                                                   15

   The judge was thrown oﬀ by our decision in Kim v.
Carter’s, Inc., 598 F.3d 362, 365 (7th Cir. 2010), apparently
reading that case as authority to depart from the beneﬁt-of-
the-bargain rule. Perhaps Kim could use some clariﬁcation.
The case concerned a “false discount” claim and must be
understood in that factual context.
    To be more speciﬁc, in Kim a clothing store advertised
steep discounts on its merchandise, but the markdowns
were illusory because the higher retail prices were ﬁctitious.
The plaintiﬀs sued under the Illinois consumer-fraud statute
and proposed to measure their damages by subtracting the
advertised sale prices from the advertised (but imaginary)
retail prices. The panel rejected that approach, noting that
the plaintiﬀs had not alleged that the defendant’s clothing
was “defective or worth less than what they actually paid.”
Id.
    The reference to what the plaintiﬀs actually paid should
not be seen as a green light for using an out-of-pocket ap-
proach to damages in a statutory consumer-fraud case.
Rather, the opinion simply used the price the plaintiﬀs paid
as a proxy for promised value. That is, the panel construed
the price paid as the objective value of the promised good
instead of the fanciful retail price the clothing store invented.
The panel ultimately concluded that the plaintiﬀs failed to
plead actual damages because they “got the beneﬁt of their
bargain and suﬀered no actual pecuniary harm.” Id. at 366.
Properly understood, our decision in Kim rests on the bene-
ﬁt-of-the-bargain approach and should not be read as au-
thority to depart from that rule.
   Clariﬁcation aside, Kim has little relevance here. This is
not a “false discount” case. No one disputes that a 60-minute
16                                                    No. 17-2402

massage is more valuable than its 50-minute variant. The
complaint adequately alleged actual damages under the
beneﬁt-of-the-bargain rule.
    The judge also accepted Massage Envy’s argument that
because Haywood paid for her massage with a gift card
from her daughter, she hadn’t actually lost anything. That
too was a mistake. Gifts eﬀect a transfer in title, see, e.g., Hall
v. Country Cas. Ins. Co., 562 N.E.2d 640, 648–49 (Ill. App. Ct.
1990), so Haywood spent her own money when she charged
her massage to the gift card. The complaint is not deﬁcient
on this ground either.
                             * * *
    My colleagues skip the damages question and instead
adopt the judge’s second conclusion that the causation
allegations do not measure up. That holding misconstrues
the causation element in a statutory consumer-fraud claim
under Illinois and Missouri law.
    The majority begins in the right place: To prevail under
either state’s law, a plaintiﬀ must prove but-for causation.
But in testing the complaint under that standard, my col-
leagues impose a reliance requirement that does not exist
under either state’s law.
   More speciﬁcally, the majority ﬁnds the complaint fatally
deﬁcient because it fails to allege that Massage Envy’s
promise of a one-hour massage actually induced Haywood
and Holt to make their appointments. Majority Op. at 7
(“There is no allegation in the complaint that her belief about
the length of the massage caused Haywood to make the
appointment.”); see id. at 10 (“There is no indication that it
was Massage Envy’s deceptive advertisement that led [Holt]
No. 17-2402                                                 17

to book a massage at one of its locations.”). But an allegation
of that sort is entirely unnecessary: fraudulent inducement is
not a required element under either state’s law.
   To the contrary, Illinois courts have unequivocally held
that “reliance is not an element of statutory consumer
fraud.” Connick v. Suzuki Motor Co., 675 N.E.2d 584, 593 (Ill.
1996). It’s the plaintiﬀ’s “damage,” not his purchase, that
must occur “‘as a result of’ the deceptive act or practice.”
Oliveira v. Amoco Oil Co., 776 N.E.2d 151, 160 (Ill. 2002).
Indeed, in Connick it was enough that the plaintiﬀs’ purchas-
es “occurred after the allegedly fraudulent statements.”
675 N.E.2d at 595.
   Missouri law is the same. The state courts have held that
“the consumer’s reliance on an unlawful practice is not
required” for a statutory consumer-fraud claim. Plubell v.
Merck & Co., Inc., 289 S.W.3d 707, 714 (Mo. Ct. App. 2009).
Causation under the Missouri statute requires only that “a
plaintiﬀ’s loss should be a result of the defendant’s unlawful
practice,” not his “purchase.” Id.
   So it’s irrelevant whether the plaintiﬀs actually relied on
Massage Envy’s deceptive promise when they booked their
massages. To put the point slightly diﬀerently, it’s not
necessary that the deceptive promise induced them to pur-
chase a massage. It’s enough to allege, as the complaint
plainly does, that (1) Massage Envy’s website was deceptive
(because it advertised a one-hour massage but buried in ﬁne
print that a one-hour massage session included less than
60 minutes of massage time); (2) Haywood and Holt viewed
the website containing the deceptive one-hour massage
advertisement before booking their appointments; and
18                                                  No. 17-2402

(3) Massage Envy gave them something less than what they
expected (only 50 minutes of massage time).
    These allegations explain the “who,” “what,” and “how”
of this fraud claim to the degree of particularity required by
Rule 9(b). Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732,
737 (7th Cir. 2014). Indeed, the “how” allegations are abun-
dant and quite speciﬁc: The complaint describes the web-
site—its layout, representations, omissions, and navigation
system—in great detail, and includes multiple screenshots
showing what the site looked like at the relevant time. This
description covers 108 numbered paragraphs and fully 45 of
the complaint’s 69 pages.
    The complaint also alleges the “when” and “where” of
the fraud with particularity: The allegedly deceptive adver-
tisements appeared on Massage Envy’s website from April
2007 until at least September 2016 when the lawsuit was
ﬁled; Holt viewed the website in April 2012 before booking
her one-hour massage at a Missouri franchise; and Haywood
viewed the website in May 2016 before booking her one-
hour massage at an Illinois franchise. Nothing more is
needed.
    My colleagues also conclude that the allegations speciﬁc
to Holt fall short under Rule 9(b) for two additional reasons.
First, they point out that Holt “does not state what, if any-
thing, she saw or did not see on the Massage Envy website
that led her to believe she was paying for one hour of mas-
sage time.” Majority Op. at 9. Not so. The complaint speciﬁ-
cally alleges that Holt visited Massage Envy’s website “to
research the prices for a one-hour massage.” The robust
allegations earlier in the complaint explain the content of the
website in great detail. Reading the Holt-speciﬁc allegations
No. 17-2402                                                 19

against that backdrop, it’s reasonable to infer that when she
visited the site, she saw what is described elsewhere in the
complaint, including the allegedly deceptive advertisement.
Nothing in Rule 9(b) requires that she repeat the facts recited
earlier in the complaint.
    Second, the majority ﬁnds it “notable that [Holt] does not
state how much, if anything, she paid for her massage.” Id.
That’s an immaterial omission. What she paid would be an
important detail under an out-of-pocket measure of damag-
es, but it’s irrelevant under the beneﬁt-of-the-bargain rule,
which (to repeat) applies in statutory consumer-fraud claims
under Missouri law.
    And we can be conﬁdent that Holt paid something for her
massage. The context makes it wholly unreasonable to infer
that she received the service free of charge. Indeed, as I’ve
just noted, the complaint alleges that Holt visited Massage
Envy’s website “to research the prices for a one-hour mas-
sage.” (Emphasis added.) The only reasonable inference here
is that she paid the advertised rate for a one-hour massage.
And we know from the complaint’s earlier narrative that the
website advertised a one-hour massage for $50. Again, Holt
was not required to repeat the voluminous allegations
appearing elsewhere in the complaint. Read reasonably, and
together with the rest of the complaint, the allegations
speciﬁc to Holt satisfy Rule 9(b)’s particularity requirement.
                           * * *
   In short, the complaint survives scrutiny under Rules 9(b)
and 12(b)(6), and the case should have been allowed to move
forward. The plaintiﬀ’s claims aren’t worth much, and I’m
skeptical that the case is appropriate for class certiﬁcation.
20                                               No. 17-2402

But the complaint states claims for relief under Illinois and
Missouri law and should not have been dismissed. I respect-
fully dissent.